12-3270
    Cretu v. Holder
                                                                                  BIA
                                                                           Vomacka, IJ
                                                                          A088 935 659
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 10th day of April, two thousand fourteen.

    PRESENT:
             JOSÉ A. CABRANES,
             GERARD E. LYNCH,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    VADIM CRETU,
             Petitioner,

                      v.                                   12-3270
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Serghei Potorac, Falls Church, VA.

    FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
                                  Attorney General; Linda S. Wernery,
                                  Assistant Director; Gregory M.
                                  Kelch, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Vadim Cretu, a native and citizen of

Moldova, seeks review of a July 24, 2012, order of the BIA,

affirming the February 16, 2011, decision of an Immigration

Judge (“IJ”), which denied asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”).      In

re Vadim Cretu, No. A088 935 659 (B.I.A. July 24, 2012),

aff’g No. A088 935 659 (Immig. Ct. New York City Feb. 16,

2011).   We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    We review the IJ’s decision as modified by the BIA,

i.e., minus the arguments for denying relief that were

rejected by the BIA.   See Xue Hong Yang v. U.S. Dep’t of

Justice, 426 F.3d 520, 522 (2d Cir. 2005); see also Yun-Zui

Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).     The

applicable standards of review are well established.     See 8

U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v. Holder, 562

F.3d 510, 513 (2d Cir. 2009); Xiu Xia Lin v. Mukasey, 534

F.3d 162, 165-66 (2d Cir. 2008).



                              2
    For applications such as Cretu’s, which are governed by

the REAL ID Act, the agency may base a credibility finding

on an applicant’s demeanor, the plausibility of his account,

and inconsistencies in his statements, without regard to

whether they go “to the heart of the applicant’s claim.”      8

U.S.C. § 1158(b)(1)(B)(iii).   We “defer to an IJ’s

credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder

could make such an adverse credibility ruling.”     Xiu Xia

Lin, 534 F.3d at 167.

    Cretu does not contest the demeanor finding and

testimonial deficiencies that served as the basis for the

agency’s adverse credibility finding.   He challenges only

the agency’s related corroboration finding.   However, the

agency reasonably determined that Cretu’s failure to submit

corroborating evidence further undermined his credibility.

We have recognized that an applicant’s failure to

corroborate his testimony may bear on credibility, either

because the absence of particular corroborating evidence is

viewed as suspicious, or because the absence of

corroboration makes an applicant unable to rehabilitate

testimony that has already been called into question.     See


                               3
Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (per

curiam).   Although Cretu argues that additional

corroborating evidence was unavailable because the Moldovan

government had repeatedly intercepted his mail, the agency

reasonably rejected this assertion because the country

conditions evidence did not reflect pervasive mail

censorship in Moldova.   See Siewe v. Gonzales, 480 F.3d 160,

168-69 (2d Cir. 2007) (“So long as an inferential leap is

tethered to the evidentiary record, we will accord deference

to the finding.”); cf. Majidi v. Gonzales, 430 F.3d 77, 80

(2d Cir. 2005) (stating that agency need not accept an

applicant’s explanation unless a reasonable fact-finder

would be compelled to do so); 8 U.S.C. § 1254(b)(4) (“No

court shall reverse a determination made by a trier of fact

with respect to the availability of corroborating evidence .

. . [unless] a reasonable trier of fact is compelled to

conclude that such corroborating evidence is unavailable.”).

Accordingly, Cretu has failed to show that the agency erred

in finding that he did not meet his burden for asylum due to

a lack of credibility.   See Biao Yang, 496 F.3d at 273; Xiu

Xia Lin, 534 F.3d at 167.




                              4
    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                            5